Exhibit 10.14

 

Execution Version

 

PLEDGE AND ADMINISTRATION ANNEX AMENDMENT AGREEMENT

 

This PLEDGE AND ADMINISTRATION ANNEX AMENDMENT AGREEMENT (this “Annex Amendment
Agreement”) dated as July 1, 2009, is entered into among Dexia SA, Dexia Crédit
Local S.A, acting through its New York Branch, Dexia Bank Belgium SA, Dexia FP
Holdings Inc., Financial Security Assurance Inc., FSA Asset Management LLC, FSA
Portfolio Asset Limited, FSA Capital Markets Services LLC, FSA Capital
Management Services LLC, FSA Capital Markets Services (Caymans) Ltd. and The
Bank of New York Mellon Trust Company, National Association.

 

W I T N E S S E T H

 

WHEREAS, on June 30, 2009, the parties hereto entered into the Pledge and
Administration Agreement (the “Pledge and Administration Agreement”), dated as
of June 30, 2009, as the same may be amended, supplemented or modified from time
to time.

 

WHEREAS, the parties hereto wish to replace in its entirety Annex D to the
Pledge and Administration to reflect their original intent.

 

Capitalized terms used but not defined herein shall have meanings assigned such
terms in Pledge and Administration Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
to the following:

 

1. Amendment to Annex I

 

Annex D (“Annex D — Hedge Agreements”) to the Pledge and Administration
Agreement is hereby replaced in its entirety with Annex 1 hereto.

 

2. Governing Law.  THIS ANNEX AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK AND THE MANDATORY CHOICE OF LAW RULES
CONTAINED IN THE UCC.

 

3. Counterparts.  The parties may execute this Annex Amendment Agreement in
counterparts, each of which is deemed an original and all of which taken
together constitute only one agreement.

 

4. Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
submits to the exclusive jurisdiction of any U.S. federal or state court in The
City of New York for the purpose of any suit, action, proceeding or judgment
arising out of or relating to this Annex Amendment Agreement.  Each of the
parties hereto hereby consents to the laying of venue in any such suit, action
or proceeding in New York County, New York, and hereby irrevocably waives any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to plead or claim the same.

 

5. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION.

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned have executed this Annex Amendment Agreement
as of the date first above written.

 

 

DEXIA SA

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

 

 

DEXIA CRÉDIT LOCAL S.A.

 

FSA ASSET MANAGEMENT LLC

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

 

 

DEXIA BANK BELGIUM SA

 

FSA CAPITAL MARKETS SERVICES LLC

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

 

 

 

 

 

DEXIA FP HOLDINGS INC.

 

FSA CAPITAL MANAGEMENT SERVICES LLC

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

 

 

 

 

 

FSA CAPITAL MARKETS SERVICES (CAYMANS) LTD.

 

Executed as a DEED by FSA PORTFOLIO ASSET

 

 

LIMITED

 

 

acting by EDSEL LANGLEY,

By:

 

 

 

Title:

 

a director, in the presence of :

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

Name:

COMPANY, NATIONAL ASSOCIATION, as Collateral

 

Address:

Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Pledge and Administration Annex
Amendment Agreement

 

--------------------------------------------------------------------------------